Proceeding instituted pursuant to the provisions of section 36 of the Public Officers Law for the removal of the respondent from the office of Supervisor of the Town of Benson, Hamilton County, New York. Proceeding dismissed, without costs. The facts alleged in the petition are not sufficient, prima facie, to establish that respondent has been guilty of “misconduct, maladministration, malfeasance or. malversation in office ” within the *987meaning of section 36 of the Public Officers Law. Herlihy, P. J., Staley, Jr., Sweeney, Kane and Reynolds, JJ., concur.